
	
		III
		112th CONGRESS
		1st Session
		S. RES. 285
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2011
			Mr. Kerry (for himself,
			 Mr. Cardin, Mr.
			 Durbin, and Mr. Akaka)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Habitat Day, October 3, 2011.
	
	
		Whereas the United Nations has designated the first Monday
			 of October every year as World Habitat Day, and the theme of 2011 World Habitat
			 Day is Cities and Climate Change;
		Whereas World Habitat Day calls on global citizens to
			 reflect on the state of our towns and cities and the importance of adequate
			 shelter and serves as a reminder of our collective responsibility for the
			 future of the human habitat;
		Whereas approximately 51 percent of the world's population
			 currently lives in cities of all sizes and produces the majority of the world's
			 economic output;
		Whereas projections indicate that 2/3
			 of the world’s population will reside in cities just over a generation from
			 now;
		Whereas approximately 1,000,000,000 people currently live
			 in slums, and more than half of this population is under the age of 25;
		Whereas it is estimated that, by 2030, the number of
			 people living in slums will double;
		Whereas, according to the Center for Disease Control and
			 Prevention, approximately 884,000,000 people lack adequate access to safe
			 water, and nearly 50 percent of the developing world’s population, over
			 2,500,000,000 people, lack access to sanitation services;
		Whereas the Center for Disease Control and Prevention
			 estimates that unsafe drinking water, inadequate sanitation, and poor hygiene
			 contribute to the deaths of more than 1,500,000 children younger than 5 years
			 of age per year;
		Whereas, according to the World Bank, more than
			 1,400,000,000 people still live without electricity, a critical component of
			 economic growth and development;
		Whereas insecure lease and real property ownership tenure
			 often subject slum dwellers to arbitrary, supra-market rents, forced evictions,
			 threats, and harassment;
		Whereas insecurity of land and property tenure severely
			 inhibits economic development by undermining investment incentives and
			 constraining the growth of credit markets, imperils the ability of families to
			 achieve sustainable livelihoods and assured access to shelter, and often
			 contributes to conflict over property rights;
		Whereas women are affected disproportionally by forced
			 evictions and insecure tenure as a result of gender-based discrimination, often
			 including gender-biased laws that define women as legal minors or otherwise
			 prevent them from acquiring and securing land, property, and housing lease or
			 ownership rights, making them more vulnerable to poverty, violence, and sexual
			 abuse;
		Whereas many of the world’s large cities are located in
			 low-lying coastal areas that are more susceptible to environmental events and
			 face serious threats from the effects of climate change such as storm
			 surges;
		Whereas the slum dwellers in low-lying coastal cities are
			 disproportionately affected by disasters;
		Whereas, according to the International Organization for
			 Migration, there could be up to 200,000,000 environmentally induced migrants by
			 2050, many of whom will be forced from their homes by rising sea levels and the
			 increased frequency of flooding or drought, thereby challenging the security of
			 the United States and United States allies;
		Whereas adequate housing and universal access to basic
			 shelter serve as catalysts for economic, social, and democratic development in
			 the United States and elsewhere;
		Whereas international organizations, faith-based groups,
			 and nonprofits are working towards providing safe, affordable, and decent
			 shelter for all; and
		Whereas the 2006 National Security Strategy states,
			 America's national interests and moral values drive us in the same
			 direction: to assist the world's poor citizens and least developed nations and
			 help integrate them into the global economy: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Habitat Day; and
			(2)reflects on the
			 state of our cities and towns and the importance of adequate shelter and is
			 reminded of our shared responsibility for the future of the human
			 habitat;
			(3)underscores the
			 importance of a sustainable urban development strategy that—
				(A)promotes
			 equitable access to—
					(i)basic shelter and
			 affordable housing, particularly by residents of slums and informal settlements
			 and similar densely populated, impoverished urban areas; and
					(ii)safe water and
			 sanitation;
					(B)promotes gender
			 equality and women’s empowerment;
				(C)supports access
			 to sustainable and renewable sources of energy;
				(D)employs
			 innovative approaches to urban development challenges;
				(E)leverages United
			 States Government resources through collaborative partnership with foreign
			 governments, intergovernmental organizations, private sector entities, and
			 nonprofit and community-based organizations;
				(F)operates to a
			 scale that ensures sustainability;
				(G)addresses current
			 and future effects of climate change on cities; and
				(H)improves
			 environmental sustainability in urban areas; and
				(4)encourages the
			 leaders and citizens of cities, which are the source of, and solution to, many
			 of the world’s development challenges, to build upon their successful
			 experiences and develop more ambitious goals for urban sustainable development
			 at the upcoming United Nations Conference on Sustainable Development to be held
			 June 4–6, 2012, in Rio de Janeiro, Brazil.
			
